Name: 2001/199/EC: Commission Decision of 9 March 2001 authorising the Member States to provide for derogations from certain provisions of Council Directive 2000/29/EC in respect of potatoes, other than potatoes intended for planting, originating in New Zealand (notified under document number C(2001) 685)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  European Union law;  Asia and Oceania;  international trade;  plant product
 Date Published: 2001-03-13

 Avis juridique important|32001D01992001/199/EC: Commission Decision of 9 March 2001 authorising the Member States to provide for derogations from certain provisions of Council Directive 2000/29/EC in respect of potatoes, other than potatoes intended for planting, originating in New Zealand (notified under document number C(2001) 685) Official Journal L 071 , 13/03/2001 P. 0028 - 0030Commission Decisionof 9 March 2001authorising the Member States to provide for derogations from certain provisions of Council Directive 2000/29/EC in respect of potatoes, other than potatoes intended for planting, originating in New Zealand(notified under document number C(2001) 685)(2001/199/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 2000/29/EC of 8 May 2000 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community(1), and in particular Article 15(1) thereof,Having regard to the request made by the United Kingdom,Whereas:(1) Under the provisions of Directive 2000/29/EC, potatoes, other than potatoes intended for planting, originating in New Zealand may in principle not be introduced into the Community because of the risk of introducing potato diseases unknown in the Community.(2) By Decisions 98/81/EC(2), 1999/209/EC(3) and 2000/193/EC(4) the Commission authorised Member States to provide for derogations in respect of potatoes, other than potatoes intended for planting, originating in New Zealand, under specified conditions in the 1998, 1999 and 2000 seasons respectively.(3) There were no confirmed findings of diseases and pests on samples drawn from potatoes imported pursuant to Decisions 1999/209/EC and 2000/193/EC and due to technical reasons there were no imports made under Decision 98/81/EC.(4) In relation to the requirements laid down in point 25.2 of Annex IV, part A, section I to Directive 2000/29/EC and on the basis of information provided by New Zealand, and international scientific technical literature, New Zealand is known to be free from Clavibacter michiganensis (Smith) Davis et al. ssp. sepedonicus (Spieckermann & Kotthoff) Davis et al.(5) The circumstances justifying the authorisation still obtain.(6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plant Health,HAS ADOPTED THIS DECISION:Article 11. By derogation from Article 4(1) of Directive 2000/29/EC, with regard to the prohibitions referred to in part A, point 12 of Annex III, Member States may between 1 March to 31 August 2001, permit the introduction into their territory of potatoes, other than potatoes intended for planting, originating in New Zealand, under conditions laid down in paragraphs 2 and 3.2. Potatoes, other than potatoes intended for planting, introduced pursuant to paragraph 1, shall satisfy the following conditions, in addition to the requirements laid down in Annexes I and II to Directive 2000/29/EC:(a) they shall have been grown in New Zealand directly from seed potatoes certified in the New Zealand seed potato certification scheme or from seed potatoes certified in one of the Member States or in a country from which the entry into the Community of potatoes intended for planting is permitted pursuant to Directive 2000/29/EC which were imported into New Zealand directly from the Community, or, in the case of seed potatoes originating in a third country, directly from that country;(b) except in the case of early potatoes, they shall have been treated for the suppression of their faculty of germination;(c) they shall have been grown in areas known to be free from Synchytrium endobioticum (Schilbersky) Percival, and no symptoms of Synchytrium endobioticum (Schilbersky) Percival shall have been observed either at the place of production or in its immediate vicinity since the beginning of an adequate period;(d) - they shall have been grown in areas where Ralstonia solanacearum (Smith) Yabuuchi et al. is known not to occur, and- they shall have been found free in growing season inspections and tuber inspections from all growth stages of Graphognathus leucoloma (Boheman), and, in addition, in tuber inspections found free from all signs of Graphognathus leucoloma (Boheman), and- they shall have been found free, in growing season inspections and tests on soil or crop samples, as appropriate, from the following harmful organisms: Globodera pallida (Stone) Behrens, Globodera rostochiensis (Wollenweber) Behrens, Ralstonia solanacearum (Smith) Yabuuchi et al. and Synchytrium endobioticum (Schilbersky) Percival. The results of these inspections and tests shall be made available to the Commission, upon its request;(e) they shall have been handled by machinery which is reserved for them or which has been disinfected in an appropriate manner after each use for other purposes;(f) they shall be packed either in new bags or in containers which have been disinfected in an appropriate manner; an official label shall be applied to each bag or container bearing the information specified in the Annex;(g) prior to export the potatoes shall have been cleaned free from soil, leaves and other plant debris;(h) the potatoes intended for the Community shall be accompanied by a phytosanitary certificate issued in New Zealand in accordance with Articles 7 and 13 of Directive 2000/29/EC, on the basis of the examination laid down therein, in particular certifying freedom from the harmful organisms mentioned in points (c) and (d). The certificate shall state, under "Additional declaration", "This consignment meets the conditions laid down in Decision 2001/199/EC".3. (a) The potatoes shall be introduced through points of entry situated within the territory of a Member State and designated for the purpose of this derogation by that Member State; these points of entry and the name and address of the responsible official body referred to in Directive 2000/29/EC in charge of each point shall be notified sufficiently in advance by the member States to the Commission and shall be held available on request to other Member States. In those cases where the introduction into the Community takes place in a Member State other than the Member State making use of this derogation, the said responsible official bodies of the Member State of introduction shall inform and cooperate with the said responsible official bodies of the Member States making use of this derogation to ensure that the provisions of this Decision are complied with;(b) prior to introduction into the Community, the importer shall be officially informed of the conditions laid down in 2(a), (b), (c), (d), (e), (f), (g) and (h) and 3(a), (b), (c), (d) and (e); the said importer shall notify details of each introduction sufficiently in advance to the responsible official bodies in the Member State of introduction and that Member State, without delay, shall convey the details of the notification to the Commission, indicating:- the type of material,- the quantity,- the declared date of introduction and confirmation of the point of entry,- the premises referred to in point (d).The importer shall inform the official bodies concerned of any changes to the above advance notification as soon as they are known and in any case prior to time of import.The Member State concerned shall inform the Commission of the above details, and details of any changes to them without delay;(c) the inspections including testing, as appropriate, required pursuant to Article 13 of Directive 2000/29/EC and in accordance with provisions laid down in the present Decision shall be made by the responsible official bodies, referred to in the said Directive; of these inspections, the plant health checks shall be carried out by the Member State making use of this derogation.Furthermore during the said plant health check that Member State(s) shall also inspect and where appropriate test for all other harmful organisms. Without prejudice to the monitoring referred to in Article 21(3) second indent, first possibility of the said Directive, the Commission shall determine to which extent the inspections referred to in Article 21(3) second indent, second possibility of the said Directive shall be integrated into the inspection programme in accordance with Article 21(5) third paragraph of that Directive;(d) the potatoes shall be packed or repacked only at premises which have been authorised and registered by the said responsible official bodies;(e) the potatoes shall be packed or repacked in closed packages that are ready for direct delivery to retailers or to final consumers, and that do not exceed a weight common in the Member State of introduction for that purpose, up to a maximum of 25 kilograms; the packaging shall bear the number of the registered premises referred to in point (d), as well as the New Zealand origin;(f) Member States making use of this derogation shall, where appropriate, in cooperation with the Member State of introduction ensure that at least two samples of 200 tubers shall be drawn from each consignment of 50 tonnes or part thereof, of imported potatoes pursuant to this Decision, for official examination in respect of Ralstonia solanacearum (Smith) Yabuuchi et al. and Clavibacter michiganensis (Smith) Davis et al. ssp. sepedonicus (Spieckermann and Kotthoff) Davis et al., in accordance with the Community established methods for the detection and diagnosis of Ralstonia solanacearum (Smith) Yabuuchi et al. and Clavibacter Michiganensis (Smith) Davis et al. spp. sepedonicus (Spieckermann and Kotthoff) Davis et al.; in the case of suspicion the lots shall remain separate under official control and may not be marketed or used until it has been established that the presence of Clavibacter michiganensis (Smith) Davis et al. ssp. sepedonicus (Spieckermann and Kotthoff) Davis et al. or Ralstonia solanacearum (Smith) Yabuuchi et al. was not confirmed in those examinations.Article 2Member States shall inform the other Member States and the Commisison by means of the notification referred to in Article 1(3)(b) of any use made of the authorisation. They shall provide the Commission and the other Member States, before 1 November 2001, with the information on amounts imported pursuant to this Decision and with a detailed technical report of the official examination referred to in Article 1(3)(f); copies of each phytosanitary certificate shall be transmitted to the Commission.Article 3The present Decision shall be revoked if it is established that the conditions laid down in Article 1(2) and 1(3) are not sufficient to prevent the introduction of harmful organisms or have not been complied with.Article 4This Decision is addressed to the Member States.Done at Brussels, 9 March 2001.For the CommissionDavid ByrneMember of the Commission(1) OJ L 169, 10.7.2000, p. 1.(2) OJ L 14, 20.1.1998, p. 29.(3) OJ L 72, 18.3.1999, p. 37.(4) OJ L 60, 7.3.2000, p. 26.ANNEXInformation required on the label(referred to in Article 1(2)(f))1. Name of the authoritiy issuing the label.2. Name of the exporter's organisation, if available.3. Statement "New Zealand potatoes, not intended for planting".4. Variety.5. Place of production.6. Size.7. Declared net weight.8. Indication "In accordance with EC conditions laid down in Decision 2001/199/EC".9. A mark printed or stamped on behalf of the New Zealand plant protection administration.10. A mark to distinguish the lot such as a code, a mark, or any other easily readable external feature.